DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on October 15, 2021.
Claims 1-5 and 7-13 have been amended.
Claims 1-14 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
Regarding the rejection under 35 U.S.C. 101, Applicant argues that the limitation of “wherein the first user terminal updates a total input amount and a remaining amount that are displayed on a graphic user interface of the payment application, based on an update on a plurality of requested amounts that are input to the graphic user interface of the payment application” from amended claim 1 integrates the abstract idea into a practical application. Remarks at 10-11. However, the graphical user interface is part of the computer that is being used as a tool to implement the abstract idea. For example, the interface is how a user interacts with a device and is inherent in the use of a device to perform the abstract. Applicant has not provided specific reasons for why this new limitation integrates the abstract idea. Applicant further asserts that this feature “improve[s] the bill splitting feature of a payment system” under step 2B. Id. However, it’s not clear how this feature improves the technology. The interface is claimed at a high level and is a known feature of a general purpose device that can be programmed to implement the business process. As such, the rejection is maintained. 
Regarding the art rejections, there is a new ground of rejection under 35 U.S.C. 103. Applicant should refer to the rejection for an explanation as to how claim 1 is rejected.  



Objection
Claim 5 is objected to because there appears to be a typographical error relating to the commas in the following portion of the claim: “…the first user terminal designates, the second user terminal, as a 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-14
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-14 recite a “system,” and, therefore are directed to the statutory class of machine/manufacture.
 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., first user terminal, payment application, mobile messenger, URL, second terminal, payment server, graphical user interface of the payment application), the claims as a whole recite a method of organizing human activity. The claims are directed to a system for splitting bills. This type of method of organizing human activity is a fundamental economic practice and a commercial interaction similar to marketing or sales activities or behaviors. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to provide a report. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 

The dependent claims have the following additional elements that are not found in claim 1: an affiliate server (claims 4, 11, 12), affiliate point of sale (claim 4), a designated payer terminal (claim 10), third party terminal (claim 13). These are all generic computer components that are recited at a high level of generality, and are being used as a tool to implement the abstract idea of splitting a bill. 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1; Chin et al., U.S. Patent Number 9,875,469; and Naaman, U.S. Patent Application Publication Number 2012/0166332 A1.

Claim 1:
Coffman teaches: 
a first user terminal that displays, on a payment application, a list of friends registered on a mobile messenger, and requests bill splitting for a total payment amount corresponding to an input order by receiving a user input that selects friends from the list of friends, on the mobile payment application, and sending a uniform resource locator (URL) of a mobile bill to a second terminal of one of the selected friends (see at least Coffman, Figure 1B; Figure 4; paragraph 0036; paragraph 0041).
a payment server that receives payment request information from the first user terminal or the second user terminal according to the bill splitting and authenticates a requested payment according to the payment request information (see at least Coffman, Figure 1A, Item 110; paragraph 0046; paragraph 0047).
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the first user terminal updates a total input amount and a remaining amount that are displayed on a graphic user interface of the payment application, based on an update on a plurality of requested amounts that are input to the graphic user interface of the payment application, and (see at least Chin, Figure 4, Item 410 and associated text (The user device displays the updated amount owed based on a payment that has been made); Figure 6 and associated text (The total amount owed is updated based on payments that have been made.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of updating the balance with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the user can view the remaining balance. It would be obvious to update the balance and other information based on any changes to the payment statuses.

Coffman does not explicitly teach, but Naamon, however, does teach:
wherein the plurality of requested amounts are displayed to correspond to the selected friends, respectively, on the graphic user interface of the payment application (see at least Naaman, Figure 1h and associated text (Each payer is listed with the amount requested.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Naamon’s method of displaying the amount owed along with the requested payer with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of viewing the amount that each payer is being requested to pay. This provides an easy to understand overview of the payment status.

Claim 2:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the first user terminal enters a first amount to be paid by the first user terminal, and the payment server completes a first payment for the first user terminal based on the requested payment is authenticated and updates a balance amount by subtracting the first amount from the total payment amount (see at least Chin, Figure 4, Item 410).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of updating the balance with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so 

Claim 3:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the payment server transmits the updated balance amount to the second user terminal and communicates with the second user terminal and requests the second user terminal to pay a requested portion of the updated balance amount (see at least Chin, Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of providing the second user with the updated balance with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the user can view the remaining balance and make the appropriate payment.

Claim 4:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the payment server communicates with an affiliate server and an affiliate point of sale (POS) and shares bill splitting payment status information according to a reception of the payment request information and an authentication of the requested payment (see at least Chin, Figure 6; column 6, line 58 through column 7, line 28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of providing payment information to the merchant with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the merchant so that the merchant knows whether customers have paid for purchased goods or services. 

Claim 5:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the first user terminal is a terminal leading the bill splitting, and the first user terminal designates, the second user terminal, as a payer of a portion of the total payment amount and transmits, to the second user terminal, a payment request for the portion of the total payment amount (see at least Chin, column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective 

Claim 6:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the second user terminal receives a payment request message including information on a first amount to be paid from the first user terminal and performs a payment of a second amount corresponding to the portion of the total payment amount, by using the payment application (see at least Chin, Figure 5; column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of transferring the remainder of the bill to another customer device with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having the user who is splitting the bill make a payment. 

Claim 7:
Coffman further teaches:
wherein based on equal splitting being selected in the first use terminal, the payment server equally divides the total payment amount according to a predetermined scheme and transmits a payment request for the equally divided total payment amount to the second user terminal of the designated payer (see at least Coffman, Figure 5; paragraph 0039).

Claim 9:
Coffman further discloses: 
wherein the first user terminal receives ordered menu items of the input order and price information for each of the ordered menu items, and requests the bill splitting by selecting at least one menu item from the ordered menu items and pays a portion of the total payment amount corresponding to the selected at least one menu item (see at least Coffman, Figure 3; paragraph 0039).

Claim 10:
Coffman does not explicitly teach, but Chin
wherein based on the first user terminal performing a partial payment of the total payment amount by using the payment application, the payment server allows an account transfer request message for the bill splitting to be generated and transmitted from the first user terminal to a designated payer terminal (see at least Chin, column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of transferring the remainder of the bill to another customer device with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having the user who is splitting the bill make a payment. 

Claim 11:
Coffman further discloses: 
wherein the payment server communicates with an affiliate server transmits discount information for the total payment amount and performs point discount based on the requested payment being authenticated by the first user terminal or the second user terminal (see at least Coffman, Figure 1A).

Claim 12:
Coffman does not explicitly teach, but Chin, however, does teach:
an affiliate terminal that displays a bill splitting progress status for the total payment amount corresponding to information of the input order and performs off-line bill splitting payment by cash or plastic card according to a user request (see at least Chin, Figure 6; column 6, line 58 through column 7, line 28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of a merchant viewing payment information and performing the payment offline with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient way to complete a payment for a purchase. 

Claim 14:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein information of the input order and the total payment amount is shared between the first terminal and the second user terminal through the mobile bill including a unique order number, and  (see at least Chin, Figure 4; Figure 5).


Coffman does not explicitly teach, but Chin, however, does teach:
wherein the mobile bill is automatically discarded after the total payment amount is paid (see at least Chin, Figure 4; Figure 5; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s bill that is updated with each payment with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current bill information and deleting information that is no longer relevant.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1; Chin et al., U.S. Patent Number 9,875,469; Naaman, U.S. Patent Application Publication Number 2012/0166332 A1; and Granbery et al., U.S. Patent Application Publication Number 2011/0178883 A1.

Claim 8:
Coffman does not explicitly teach, but Granbery, however, does teach:
wherein based on the bill splitting of the total payment amount being complete, the payment server transmits a message informing the first user terminal that the total payment amount has been received (see at least Granbery, paragraph 0043).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Granbery’s notification with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of notifying the merchant that the payment is complete so that the users can complete the purchase. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1; Chin et al., U.S. Patent Number 9,875,469; and Naaman, U.S. Patent Application Publication Number 2012/0166332 A1; and Zamer et al., U.S Patent Application .

Claim 13:
Coffman does not explicitly teach, but Zamer, however, does teach:
wherein the second user terminal transmits third-party proxy payment request information for the bill splitting to a third-party terminal of a third party who is not included in the list of friends, and the third-party proxy payment request information includes payment amount information (see at least Zamer, paragraph 0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zamer’s payment tree with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of allowing a second user to request payment from a trusted contact. 



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Bonnington, Christina. “7 Apps That Make It Simple to Split Expenses With Friends,” https://www.wired.com/2014/03/apps-for-splitting-expenses/ (March 25, 2014). This reference describes several references that all bill splitting. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698